Citation Nr: 0708032	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  03-13 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for an injury to the 
proximal shaft of the      left radius and ulna with 
calcification, and decreased range of motion due to       
bone abnormality (left wrist condition).

2.	Entitlement to an initial compensable rating for a left 
index finger fracture.

3.	Entitlement to an initial compensable rating for right 
foot plantar fasciitis.

4.	Entitlement to an initial compensable rating for left foot 
plantar fasciitis.

5.	Entitlement to an initial compensable rating for left 
great toe tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1991 to 
October 2000.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Winston-Salem, 
North Carolina.  This decision, in part, granted service 
connection for left index finger fracture, right foot plantar 
fasciitis, left foot    plantar fasciitis, and left great toe 
tendonitis, and assigned noncompensable ratings.  The veteran 
appealed for higher initial ratings.  See Fenderson v. West,                  
12 Vet. App. 119, 125-26 (1999).  Also, the RO denied service 
connection for       an injury to the proximal shaft of the 
left radius and ulna with calcification,         and 
decreased range of motion due to bone abnormality (claimed as 
a left wrist condition).

In March 2005, the Board considered the additional claim on 
appeal of           service connection for eczema, granting 
that benefit, but then denied claims for service connection 
for migraine headaches, degenerative/post-traumatic arthritis    
of the right wrist, a cervical spine condition and a thoracic 
spine condition.        Also denied were claims for initial 
compensable ratings for hypertension,            and right 
testicular epididymal cyst refraction.  The remaining matters 
on appeal, for a left wrist condition and other increased 
rating claims, were then remanded to the RO (via the Appeals 
Management Center (AMC) in Washington, D.C.) for additional 
development.  The AMC has since continued the denial of these 
claims,   and returned this case to the Board for further 
review.



The Board will proceed with a decision on the claim for 
service connection for a left wrist disability.  However, the 
remaining claims for higher initial ratings require still 
further development to ensure proper notification of the 
provisions of the Veterans Claims Assistance Act (VCAA).  So, 
regrettably, they are again being remanded to the RO via the 
AMC.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice as to 
the evidence required to substantiate the claim for service 
connection for a left wrist condition, including an 
explanation of the mutual responsibility between himself and 
VA to obtain that evidence and information.  Furthermore, VA 
has fulfilled its duty to assist him in obtaining evidence 
relevant to the disposition of this matter.

2.	The veteran had a condition diagnosed as congenital fusion 
of the left radius and ulna which pre-existed his entry into 
military service. 

3.	In his June 2005 opinion, a VA orthopedic examiner 
determined that the veteran at that time experienced some 
functional impairment of the left wrist, but then proceeded 
to effectively rule out the likelihood of substantial in-
service aggravation of his congenital wrist disorder as the 
cause of and/or contributing factor to that condition, to 
include the possibility that this may have occurred due to 
superimposed injury or disease.  


CONCLUSION OF LAW

The veteran's left wrist disability was not incurred or 
aggravated during service,     to include based upon 
aggravation by superimposed disease or injury of his         
pre-existing congenital fusion of the left radius and ulna.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304, 
3.306, 4.9 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc. Similarly, even for claims that "fall beyond" the five 
basic elements of a service connection claim, such as special 
monthly compensation, pension, etc., the effective date to be 
assigned if the claim is granted is a matter that needs to be 
addressed in the VCAA notice.

In accordance with above-referenced criteria for issuance of 
content-specific notice, the veteran has been appropriately 
informed of the application of the VCAA to the development of 
the present claim for service connection.  Through the RO's 
issuance of its January 2002 notice correspondence, and other 
relevant notice documentation, the requirements for 
satisfactory notice as defined in the     Pelegrini II 
decision have effectively been met.

The January 2002 letter provided to the veteran initially 
informed him of the general criteria for a valid claim for 
service connection.  Subsequently,                 the August 
2006 supplemental statement of the case (SSOC) set forth 
citation and explanation to the regulatory provisions for 
claims for service connection on the basis of alleged 
aggravation of a pre-existing disorder, as in the current 
case.            Also, the January 2002 correspondence 
further explained to the veteran whose responsibility, 
himself or VA's, it was to obtain additional evidence 
relevant to          the eventual disposition of his claim -- 
including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records, and other Federal records.  See Quartuccio 
v. Principi,              16 Vet. App. 183, 186-87 (2002).  
Enclosed was a copy of VA Form 21-4142 (Authorization and 
Consent to Release of Information) upon which he could 
identify further sources of evidence.  The extent of the 
notice information presented through the above means was 
sufficient in content and detail, that the first three 
elements of VCAA notice under Pelegrini II were properly 
addressed.

While the above notice documents satisfied the first three 
notice requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, they did not include the specific language of 
the "fourth element" mentioned above.  But the veteran        
has received sufficient explanation as to how to provide 
further relevant evidence, such that the intended purpose of 
this final element of VCAA notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the January 2002 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.           
The August 2006 SSOC in this case, in an addendum for the 
purpose of notifying the veteran of the recent 
Dingess/Hartman v. Nicholson decision, requested that he send 
to the AMC any additional evidence to support his claim, and 
informed him that he had up to a full year in which to 
accomplish this.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also    Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded,         444 F.3d 1328 (Fed. Cir. 2006), affirmed, 
No. 02-1077 (December 21, 2006). 

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, as mentioned, through the addendum to the 
August 2006 SSOC provided by the AMC, informing him of the 
recent holding in the Dingess/Hartman decision.  He has 
therefore received detailed notice concerning both the      
disability rating and effective date elements of his claim.

In addition to the criteria pertaining to the content of the 
notice provided, it is also essential that the relevant 
notice information have been issued to the veteran in a 
timely manner.  In Pelegrini II, the Court defined timely 
notice as consisting of a sequence of events in which the 
initial notice precedes the initial adjudication of the claim 
under review.  See 18 Vet. App. at 119-20.  See, too, 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Here, the 
January 2002 VCAA correspondence was sent in advance of the 
May 2002 rating decision, which represented the initial 
adjudication of the claim under consideration.  So this 
correspondence was      timely sent.  However, the remaining 
notification through the addendum to the August 2006 SSOC, 
offering an explanation as to the "fourth" element of VCAA 
notice, was obviously sent to the veteran well after the 
rating decision on appeal.  Accordingly, that additional 
notice document was not timely under the definition  set 
forth in Pelegrini II.

This notwithstanding, sufficient measures have been 
undertaken to assist with      the development of the 
veteran's claim, such that any defect in the timing of the 
notice did not have a detrimental impact upon the continuing 
adjudication of it.  Following the issuance of the August 
2006 SSOC and accompanying notification provisions, he had 
ample opportunity to respond with additional evidence or 
argument prior to the December 19, 2006 recertification of 
this case to the Board.  His representative responded through 
correspondence dated in October 2006, which presented further 
argumentation on his behalf.  A comprehensive VA medical 
examination was also recently provided in June 2005 to 
address the subject of the likely etiology of the claimed 
left wrist condition.  There is no indication from the 
veteran himself, nor does the record otherwise suggest, that 
there is any additional relevant evidence that has not yet 
been obtained.  For these reasons, the Board finds that 
regardless of the timing of the subsequent VCAA notice 
letter, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See Mayfield, 19 Vet. App. at 128, 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, No. 02-1077 (December 21, 2006). 

Moreover, in considering and adjudicating the veteran's claim 
on appeal,             VA has undertaken appropriate action 
to comply with the duty to assist him.      This has included 
obtaining his service medical records (SMRs), outpatient and 
hospitalization records from VA medical facilities, and 
records of post-service treatment at a military hospital.  He 
has also undergone several VA examinations    in connection 
with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  To support his claim, he has provided copies 
of records of treatment at a private hospital in October 
2002, and various personal statements.  He declined the 
opportunity to testify at a hearing in support of his claim. 
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.
Governing Law and Regulations

Service connection may be granted for any current disability 
that is the result of a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection also may be granted for a preexisting 
condition if it was aggravated during service beyond its 
natural progression.  38 U.S.C.A. § 1153;    38 C.F.R. § 
3.306.  A preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service. In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable (obvious or manifest) evidence that the 
increase in severity was     due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) 
and (b).  

Also, intermittent or temporary flare-ups during service of 
a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Accordingly, "a lasting 
worsening of the condition" -- that is,     a worsening 
that existed not only at the time of separation but one that 
still exists currently is required.  See Routen v. Brown, 10 
Vet. App. 183, 189 (1997);    Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  
In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.  

Also pertinent to consideration of the instant claim is 38 
C.F.R. § 3.303(c),        which provides that congenital or 
developmental defects are not diseases or injuries for the 
purpose of VA disability compensation and, therefore, 
generally cannot be service-connected as a matter of express 
VA regulation.  See, too, 38 C.F.R. § 4.9. However, 
VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990) holds 
that service connection may be awarded for superimposed 
disability due to aggravation of congenital disease, but not 
congenital defect.  Where there is superimposed disease or 
injury, service connection for resultant disability may be 
warranted.      38 C.F.R. § 3.303; VAOPGCPREC 82-90, Fed. 
Reg. 4,711 (July 18, 1990).         See, too, 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).



In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102;                     
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela 
Cruz v. Principi,        15 Vet. App. 143, 148-49 (2001). 

Analysis

In adjudicating and resolving on the merits the present claim 
for service connection for a left wrist disability, 
appropriate consideration is to be afforded to the provisions 
under VA law for claims with regard to a disorder pre-
existing service, but which nonetheless allegedly underwent 
aggravation therein from             service-related factors.  

Preliminarily, the evidence of record establishes the veteran 
had the condition of congenital left radio-ulnar fusion that 
preceded service, as indicated on his service entrance 
examination and shown by x-ray evidence at that time.  The 
presumption of soundness is therefore rebutted under the 
circumstances of this case.                See 38 U.S.C.A. § 
1111 (West 2002).  See also VAOPGCPREC 3-2003             
(July 16, 2003).  Inasmuch as it is not presumed that the 
veteran left wrist joint   was in a sound condition as of 
service entrance, the determinative question then     is 
whether his current left wrist condition is due to service-
related aggravation of the pre-existing fusion of the left 
radius and ulna.  See 38 U.S.C.A. § 1153       (West 2002); 
38 C.F.R. § 3.304 (2006).  See, too, Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993) (where the veteran clearly had the 
claimed disability upon service entrance, entitlement to 
service connection for that condition must be predicated on a 
finding that it was aggravated during active service); 
Browder v. Brown,               5 Vet. App. 268, 270 (1993).



The basis for a determination as to whether there was the 
requisite evidence of aggravation, is whether the originally 
existing disorder underwent a permanent worsening during 
service beyond the natural progression of the disease.               
See 38 C.F.R. § 3.306(a).  Also, since the pre-existing left 
wrist condition is that of a congenital disorder, the 
aggravation of that disorder must have occurred due to 
superimposed disease or injury in order to warrant service 
connection.                    See VAOPGCPREC 82-90 (July 18, 
1990).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

The record indicates that in conjunction with a June 2005 
orthopedic examination of the veteran, the examining 
physician has evaluated the claimed condition from the 
perspective of whether it is related to substantial in-
service aggravation, and has determined that in all 
likelihood such aggravation did not actually take place.     
This included following substantive review of relevant 
service records,                  which as described further 
below, present a clinical history of some relevant 
symptomatology, although without express documentation of 
instances of aggravating conditions -- and inclusive of 
potential superimposed in-service   injury or disease.

The above-referenced examination report initially observes 
that the veteran's medical history included treatment during 
service for dequervain's syndrome of the              left 
thumb (inflammation in the sheaths of the tendons near the 
thumb), and known congenital abnormality of the left forearm 
and wrist with limited supination of the left ulna and 
radius, recognized prior to service entrance.  There were no 
reported in-service injuries to the left wrist or forearm.  
The veteran was then objectively found to have no more than 
very minimal supination currently in his left forearm and 
elbow, secondary to his congenital deformity, and indicated 
in left hand range of motion findings that were slightly 
diminished on comparison to the right side.  There was a 
slight weakness in the left hand, although with good hand 
grip and total function as a hand, including the fine 
movements.  His congenital fixed deformity of the left hand 
with ulnar and radial heads had an influence on rotary 
movement like supination and pronation.  


The clinical diagnosis was, in part, that of congenital fixed 
deformity of the         left radius and ulna, with limited 
supination, as established prior to service and evidenced by 
service records, and no deterioration either clinically or 
radiologically.  Also found was minimal functional impairment 
of the left wrist joint,                   and left thumb 
function secondary to the history of dequervain's syndrome,            
no significant arthritic changes or deterioration of the left 
wrist joint or             thumb joints.  Further diagnosed 
was status-post fracture of the left index finger  (the 
fracture originally having occurred in service).

It was then opined that the pre-existing left radio-ulnar 
deformity had not undergone significant deterioration or 
progression during service, or otherwise been subjected to 
any recognized superimposed injury to the left wrist joint.  
The fracture of the  left index finger also was considered 
not to have residual effects either clinically or 
radiologically -- of significance here to the extent that a 
left finger injury conceivably could have caused or 
contributed to additional trauma to the left wrist.  

Thus, this medical opinion effectively rules out the 
potential likelihood of in-service aggravation of an extant 
wrist condition, as the foundation for the current claim.   
On review of the SMRs, these show findings generally 
consistent with what has been described.  From mid-1998 up 
until near separation from service in       October 2000, the 
veteran underwent evaluation and treatment on several 
instances for left wrist pain, and dequervain's syndrome 
affecting the left thumb.  On one evaluation in January 1999, 
the veteran was indicated to have palpable tenderness of the 
left wrist, but no evidence of acute disease.  The records 
are generally absent of a documented acute injury that might 
have exacerbated the underlying wrist disorder.  The 
veteran's separation examination does not show an observed            
left hand disorder besides the already noted left wrist 
congenital condition.          The treatment history in 
summary is that of flare-ups of left wrist pain -- however, a 
permanent worsening, beyond temporary exacerbations, must be 
shown to constitute aggravation.  See Routen, 10 Vet. App. at 
189; Hunt, 1 Vet. App. at 297.   This determination as to 
whether such aggravation occurred can be resolved solely 
through an informed medical opinion.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In this instance, the June 2005 VA examiner sufficiently 
addressed the question of aggravation and determined that the 
veteran's condition did not appreciably worsen during 
service.  In stating that aggravation also had not occurred 
by way of having experienced any superimposed injury to the 
wrist, the examiner noted the consideration of this available 
basis of entitlement, where the claimed condition involves a 
diagnosed congenital or constitutional condition.  See 
VAOPGCPREC 82-90 (July 18, 1990).  Since this opinion 
considered both a detailed physical examination, and review 
of the claims file, it should be deemed a probative 
assessment on the etiology of the condition claimed.  See 
generally,                   Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (the Board may consider and evaluate the 
underlying basis of a medical opinion and determine whether 
to accept it under the circumstances).  See also, Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).       The above opinion 
also represents the only competent opinion thus far on the 
question of in-service aggravation, and in view of its 
evidentiary foundation, presents the basis upon which to 
evaluate the current claim.    

The veteran's assertions have also been taken into account in 
adjudicating this claim -- but since he is a layman, he does 
not have the necessary medical training and/or expertise to 
give a probative opinion on the cause of his claimed left 
wrist disability, including whether attributable to in-
service aggravation of a pre-existing medical condition of 
that specific joint.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

For these reasons and bases, the claim for service connection 
for a left wrist disability with associated injury to the 
left radius and ulna, must be denied.                 Since 
the preponderance of the evidence is against the veteran's 
claim,                   the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. 5107(b);                 38 
C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).






ORDER

The claim for service connection for an injury to the 
proximal shaft of the            left radius and ulna with 
calcification, and decreased range of motion due to      bone 
abnormality (left wrist condition), is denied.


REMAND

As mentioned, the VCAA became effective on November 9, 2000, 
and it prescribed several essential requirements regarding 
VA's duties to notify and assist with          the 
evidentiary development of a pending claim for compensation 
benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  

And as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability;            (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

At the present stage in adjudication of the claims still 
remaining on appeal,           for increased initial ratings 
for service-connected left index finger fracture,     plantar 
fasciitis (both feet) and left great toe tendonitis, more 
comprehensive notification of the relevant provisions of the 
VCAA is essential, in that                 the January 2002 
notice letter already of record solely pertained to the 
original claims for service connection for each disability.  
In the May 2002 rating decision on appeal, the RO granted 
these underlying claims for service connection for these 
conditions.  The current claims are for increased initial 
ratings for service-connected disability (in accordance with 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)), and thus 
while premised upon the original award of service connection, 
nonetheless represent distinct issues.

Previously, in VAOPGCPREC 8-2003 (Dec. 22, 2003), VA's 
General Counsel held that a claimant need not receive another 
notice letter on a "downstream issue" (i.e., a claim for a 
higher initial rating or earlier effective date), where he 
has already been afforded adequate VCAA notice for 
entitlement to the underlying VA benefit granted.  This was 
the applicable interpretation of the law pertaining to the 
requirement of notice up until recently, including as of the 
time of the Board's March 2005 remand of these claims.  
However, this precedential opinion has since been effectively 
overruled by the holding in Dingess/Hartman, requiring an 
explanation before initial adjudication of the claim as to 
both the downstream disability rating and effective date 
elements.  And if not actually feasible to provide such 
content-specific notice prior to initial adjudication of the 
claim (as here, where that decision has already been issued), 
the notice may nonetheless be sent through post-decisional 
documents that permit the veteran full participation in the 
adjudication of his claim.  See, e.g., Mayfield v. Nicholson, 
19 Vet. App. 103,        128 (2005), reversed and remanded, 
444 F.3d 1328 (Fed. Cir. 2006), affirmed,              No. 
02-1077 (December 21, 2006).  See, too, 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

So a remand is necessary for issuance to the veteran of a 
comprehensive VCAA notice letter that is specific to the 
claims on appeal for increased initial ratings.












Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the claims for higher initial ratings 
for a left index finger fracture, right 
plantar fasciitis, left plantar 
fasciitis, and left great toe 
tendonitis, send the veteran a VCAA 
letter              in accordance with 
38 U.S.C.A. §§ 5102, 5103,       and 
5103A (West 2002), and all other 
applicable legal precedent.  
This correspondence must provide him 
with notice as to any information, and 
any medical or lay evidence, not 
previously provided to VA that is 
necessary to substantiate these claims.  
Also apprise him of the evidence he is 
responsible for obtaining and 
submitting, and the evidence VA will 
obtain on his behalf, and request that 
he submit any additional evidence in 
his possession that pertains to these 
claims. 

2.	Then readjudicate the claims on 
appeal in light of the additional 
evidence obtained.  If the claims are 
not granted to the veteran's 
satisfaction, prepare another SSOC and 
send it to him and his representative.    
Give them time to respond before 
returning this case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  




The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


